Citation Nr: 0929379	
Decision Date: 08/06/09    Archive Date: 08/14/09

DOCKET NO.  07-34 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for a lumbar spine 
disability.

2.  Entitlement to service connection for right lower 
extremity joints arthritis, claimed as secondary to a lumbar 
spine disability.

3.  Entitlement to service connection for left lower 
extremity joints arthritis, claimed as secondary to a lumbar 
spine disability.

4.  Entitlement to service connection for right leg hardening 
of the arteries, claimed as secondary to a lumbar spine 
disability.

5.  Entitlement to service connection for left leg hardening 
of the arteries, claimed as secondary to a lumbar spine 
disability.

6.  Entitlement to service connection for brain seizures, 
claimed as secondary to a lumbar spine disability.

7.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
a bilateral leg disorder, due to spinal surgery.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1953 to April 
1958 and from November 1961 to December 1963.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO).

The service connection issues are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

In view of the Veteran's written statements that he is not 
contending that his disorders arose due to VA surgery, 
Veteran's claim of entitlement to compensation under 
38 U.S.C.A. § 1151 for a bilateral leg disorder, due to 
spinal surgery is moot.


CONCLUSION OF LAW
The claim of entitlement to compensation under 38 U.S.C.A. 
§ 1151 for a bilateral leg disorder is dismissed as moot.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.101 (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2008); 
38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claims; (2) that VA will seek 
to provide; and (3) that the claimant is expected to provide, 
in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable RO decision on a claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006).

The Veteran's claim was received after the enactment of the 
VCAA.

A February 2005 letter told the Veteran that VA would make 
reasonable efforts to obtain evidence necessary to support 
his claims.  He was told that he was required to provide 
sufficient information to allow VA to obtain records.  He was 
asked to identify any VA or private medical treatment.  The 
types of evidence that might support his claims were listed.  
The letter outlined VA's responsibilities with respect to 
obtaining evidence for the Veteran.  The Veteran was told 
what the evidence needed to show in order to substantiate his 
claims for service connection.

In an October 2006 letter, the Veteran was provided with 
notice compliant with Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

While complete VCAA notice in this case was not provided 
prior to the initial adjudication, notice was provided and 
the RO readjudicated the claim in the October 2007 statement 
of the case, which was prior to the transfer and 
certification of the case to the Board.  The Board finds that 
the content of the notice provided to the Veteran fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The 
Veteran has been provided with every opportunity to submit 
evidence and argument in support of his claims and to respond 
to VA notices.  Further, the Board finds that the purpose 
behind the notice requirement has been satisfied because the 
Veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claims.

Although the Veteran received inadequate preadjudicatory 
notice, the record reflects that he was provided with a 
meaningful opportunity such that the preadjudicatory notice 
error did not affect the essential fairness of the 
adjudication now on appeal.  Shinseki v. Sanders, No. 07-1209 
(S. Ct. April 21, 2009).

The Board is unaware of any outstanding evidence or 
information that has not already been requested.  Therefore, 
the Board is satisfied that the RO has complied with the duty 
to assist requirements of the VCAA and the implementing 
regulations.  Neither the Veteran nor his representative has 
contended that any evidence relative to the issue decided 
herein is absent from the record.  The Veteran has not been 
afforded an examination on the issue decided herein.  There 
is no evidence of record showing that the Veteran incurred 
additional disability as the result of VA treatment.  Thus, 
examinations are not warranted.  McLendon v. Nicholson, 20 
Vet. App. 79 (2006).

For the foregoing reasons, it is not prejudicial to the 
Veteran for the Board to decide this appeal.

1151 Claims

Compensation shall be awarded for a qualifying additional 
disability or a qualifying death of a veteran in the same 
manner as if such additional disability or death were 
service-connected.  For purposes of this section, a 
disability or death is a qualifying additional disability or 
qualifying death if the disability or death was not the 
result of the Veteran's willful misconduct and the disability 
or death was caused by hospital care, medical or surgical 
treatment, or examination furnished the Veteran under any law 
administered by the Secretary, either by a Department 
employee or in a Department facility.  In addition, the 
proximate cause of the disability or death must be either 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the 
Department in furnishing the hospital care, medical or 
surgical treatment, or examination; or an event not 
reasonably foreseeable.  38 U.S.C.A. § 1151.

The RO interpreted the Veteran's February 2005 claim to show 
that he contends that his lumbar spine surgery in May 2001 
caused the claudification in his lower extremities.  In his 
February 2005 statement, the Veteran indicated that, after 
his spinal surgery, he underwent treatment where arteries in 
his legs were grafted due to restricted blood flow.

In August 2005, the RO denied the Veteran's claim and 
indicated that the surgery on the Veteran's lumbar spine did 
not cause the claudication in his legs.  Instead, after his 
surgery, it was determined that the remaining pain in his 
legs was caused by claudication.

However, in a November 2006 written statement, the Veteran 
clarified that he did not contend that his injures were a 
result of surgery.  The surgeries had at least allowed him to 
walk somewhat.

In an October 2007 written statement, the Veteran again 
explained that he never indicated that his left leg problems 
were due to surgery.  The injuries were all due to his lumbar 
spine, and he had surgery for his arteries and lumbar spine 
for this reason.

In a June 2008 written statement, the Veteran indicated that 
it was not true that his spine disability worsened after 
surgery.  In fact, the Veteran indicates that he was not able 
to walk prior to the surgery.  Now, he was able to walk a 
small amount and sometimes as far as his mailbox.  He wanted 
the Board to know that these statements were not true, and he 
never contended that they were true.

Under 38 U.S.C.A. § 7105 (West 2002), the Board may dismiss 
any appeal that fails to allege specific error of fact or law 
in the determination being appealed.  Since the Board has 
adjudicated the Veteran's claims of entitlement to service 
connection for arthritis of the lower extremities and 
hardening of the arteries of the legs, and the Veteran has 
denied that he ever raised a claim of entitlement to service 
connection for these disabilities under 38 U.S.C.A. § 1151, 
there remains no specific error of fact or law that is 
alleged to warrant a separate claim regarding entitlement 
under 38 U.S.C.A. § 1151.

Inasmuch as this is a substantive evaluation of the Veteran's 
lower extremity disabilities, the Board finds that the 
Veteran has been afforded complete due process with regard to 
his claims.  Therefore, the Board finds that the adjudication 
of the claims herein renders any adjudication of the 
Veteran's claim of entitlement to compensation under 
38 U.S.C.A. § 1151 for a bilateral leg disorder due to spinal 
surgery moot and unnecessary.  Accordingly, the Board does 
not have jurisdiction to review this claim, and it must 
therefore be dismissed, without prejudice.  38 U.S.C.A. § 
7105(d)(5); 38 C.F.R. § 20.101.


ORDER

The appeal of entitlement to compensation under 38 U.S.C.A. 
§ 1151 for a bilateral leg disorder due to spinal surgery is 
dismissed.


REMAND

The Veteran has implied that he was told that his back 
disability is due to in-service injury.  However, he has not 
supplied a statement from a doctor or medical professional to 
that effect.  He should be provided an opportunity to submit 
such evidence.

The record does establish that there was a low back complaint 
during service and there is a lay statement as to continuity.  
As such, a VA opinion is needed.   The secondary service 
connection issues are held in abeyance pending the requested 
development.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ shall inform the Veteran that 
if an examiner has attributed his low back 
disability to in-service events, he must 
submit that evidence directly to VA.

2.  The AOJ shall schedule the appellant 
for a VA examination.  The purpose of the 
examination is to determine whether there 
is any relationship between the remote 
identification of low back pathology and 
the in-service events, to include the 
December 1961 reports of back pain or his 
reports of in-service parachuting.  The 
examiner should provide reasoning for any 
conclusions that are reached.

If upon completion of the above action the claim remains 
denied, the case should be returned to the Board for further 
appellate consideration after compliance with all requisite 
appellate procedure.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


